DETAILED ACTION
Claims 1-28 have been examined. Claims 1, 8, 11, and 13-23 have been rejected.  Claims 2-7, 9-10, 12, and 24-28 are objected to.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (claim 22) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11, 13, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0089887 A1 to Dhuse et al. (hereinafter “Dhuse”).

As per claim 1,  Dhuse discloses a node switch for increasing throughput in a network (Fig. 8B, 129, of Dhuse discloses a network node), the node switch comprising: a compute engine ([[0195], of Dhuse discloses a processor); and communication circuitry coupled to the compute engine ([0070], of Dhuse), wherein the communication circuitry includes: a plurality of node ports to transfer data to and from nodes ([0070] and Fig. 2, of Dhuse discloses a plurality of communication ports); and a plurality of output ports to transfer data to and from other devices ([0070] and Fig. 2, of Dhuse discloses a plurality of communication ports), wherein the compute engine is to: obtain expected performance data indicative of an expected data transfer performance of the node switch ([0174], of Dhuse discloses determining anticipated routing performance); obtain measured performance data indicative of a measured data transfer performance of the node switch ([0118], of Dhuse discloses obtaining speed of communication information, latency information, and bandwidth information); compare the measured performance data to the expected performance data to determine whether the measured data transfer performance satisfies the expected data transfer performance ([0170], of Dhuse discloses comparing the performance information); determine, as a function of whether the measured data transfer performance satisfies the expected data transfer performance, whether to force a unit of data through a non-minimal path to a destination ([0171-0172], of Dhuse discloses where the comparison is unfavorable and data will be routed through an altered path with higher cost or higher latency); and send, in response to a determination to force the unit of data to be sent through a non-minimal path, the unit of data to an output port of the node switch associated with the non-minimal path (Fig. 21B, 300, discloses where the data is routed through the altered path).
Dhuse may not explicitly disclose, but Fedyk, which is in the same field of endeavor, discloses where the network device is a network switch for achieving desired throughput of a network ([0001, 0052], of Fedyk discloses the network switch). The purpose of Fedyk is to ensure that network resources are used efficiently ([0011], of Fedyk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fedyk with Dhuse, to ensure that network resources are used efficiently ([0011], of Fedyk) and further having a network switch as part of a network is known as disclosed by Fedyk ([0001], of Fedyk).
As per claim 8, Dhuse discloses the node switch of claim 1, wherein to obtain the expected performance data comprises to obtain expected traffic rate data indicative of a number of units of data expected to be transferred through the node switch in a predefined period of time ([0111], of Dhuse discloses the data rates (which are an amount of data over a period of time).  [0118], of Dhuse discloses the speed of communications).
As per claim 11, Dhuse discloses the node switch of claim 1, wherein to obtain the measured performance data comprises to obtain measured traffic rate data indicative of a number of units of data transferred through the node switch in a predefined period of time ([0111], of Dhuse discloses the data rates (which are an amount of data over a period of time).  [0118], of Dhuse discloses the speed of communications).
As per claim 13, Dhuse discloses one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a node switch ([0194], of Dhuse discloses a memory with operational instructions) to: obtain expected performance data indicative of an expected data transfer performance of the node switch ([0174], of Dhuse discloses determining anticipated routing performance); obtain ([0118], of Dhuse discloses obtaining speed of communication information, latency information, and bandwidth information); compare the measured performance data to the expected performance data to determine whether the measured data transfer performance satisfies the expected data transfer performance ([0170], of Dhuse discloses comparing the performance information); determine, as a function of whether the measured data transfer performance satisfies the expected data transfer performance, whether to force a unit of data through a non-minimal path to a destination ([0171-0172], of Dhuse discloses where the comparison is unfavorable and data will be routed through an altered path with higher cost or higher latency); and send, in response to a determination to force the unit of data to be sent through a non-minimal path, the unit of data to an output port of the node switch associated with the non-minimal path (Fig. 21B, 300, discloses where the data is routed through the altered path).
Dhuse may not explicitly disclose, but Fedyk, which is in the same field of endeavor, discloses where the network device is a network switch for achieving desired throughput of a network ([0001, 0052], of Fedyk discloses the network switch). The purpose of Fedyk is to ensure that network resources are used efficiently ([0011], of Fedyk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fedyk with Dhuse, to ensure that network resources are used efficiently ([0011], of Fedyk) and further having a network switch as part of a network is known as disclosed by Fedyk ([0001], of Fedyk).
As per claim 20, Dhuse discloses the one or more machine-readable storage media of claim 13, wherein to obtain the expected performance data comprises to obtain expected traffic ([0111], of Dhuse discloses the data rates (which are an amount of data over a period of time).  [0118], of Dhuse discloses the speed of communications). 
As per claim 22, Dhuse discloses a node switch for increasing throughput in a network (Fig. 8B, 129, of Dhuse discloses a network node), the node switch comprising: circuitry for obtaining expected performance data indicative of an expected data transfer performance of the node switch ([0174], of Dhuse discloses determining anticipated routing performance); circuitry for obtaining measured performance data indicative of a measured data transfer performance of the node switch ([0118], of Dhuse discloses obtaining speed of communication information, latency information, and bandwidth information); circuitry for comparing the measured performance data to the expected performance data to determine whether the measured data transfer performance satisfies the expected data transfer performance ([0170], of Dhuse discloses comparing the performance information); means for determining, as a function of whether the measured data transfer performance satisfies the expected data transfer performance, whether to force a unit of data through a non-minimal path to a destination ([0171-0172], of Dhuse discloses where the comparison is unfavorable and data will be routed through an altered path with higher cost or higher latency); and circuitry for sending, in response to a determination to force the unit of data to be sent through a non-minimal path, the unit of data to an output port of the node switch associated with the non-minimal path (Fig. 21B, 300, discloses where the data is routed through the altered path).
Dhuse may not explicitly disclose, but Fedyk, which is in the same field of endeavor, discloses where the network device is a network switch for achieving desired throughput of a network ([0001, 0052], of Fedyk discloses the network switch). The purpose of Fedyk is to ensure that network resources are used efficiently ([0011], of Fedyk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fedyk with Dhuse, to ensure that network resources are used efficiently ([0011], of Fedyk) and further having a network switch as part of a network is known as disclosed by Fedyk ([0001], of Fedyk).
As per claim 23, Dhuse discloses a method for increasing throughput in a network, the method comprising: obtaining, by a node switch, expected performance data indicative of an expected data transfer performance of the node switch ([0174], of Dhuse discloses determining anticipated routing performance); obtaining, by the node switch, measured performance data indicative of a measured data transfer performance of the node switch ([0118], of Dhuse discloses obtaining speed of communication information, latency information, and bandwidth information); comparing, by the node switch, the measured performance data to the expected performance data to determine whether the measured data transfer performance satisfies the expected data transfer performance ([0170], of Dhuse discloses comparing the performance information); determining, by the node switch and as a function of whether the measured data transfer performance satisfies the expected data transfer performance, whether to force a unit of data through a non-minimal path to a destination ([0171-0172], of Dhuse discloses where the comparison is unfavorable and data will be routed through an altered path with higher cost or higher latency); and sending, by the node switch and in response to a determination to force the unit of data to be sent through a non-minimal path, the unit of data to an output port of the node switch associated with the non-minimal path (Fig. 21B, 300, discloses where the data is routed through the altered path).
Dhuse may not explicitly disclose, but Fedyk, which is in the same field of endeavor, discloses where the network device is a network switch for achieving desired throughput of a network ([0001, 0052], of Fedyk discloses the network switch). The purpose of Fedyk is to ensure that network resources are used efficiently ([0011], of Fedyk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fedyk with Dhuse, to ensure that network resources are used efficiently ([0011], of Fedyk) and further having a network switch as part of a network is known as disclosed by Fedyk ([0001], of Fedyk).

Allowable Subject Matter
Claims 2-7, 9-10, 12, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./            Examiner, Art Unit 2476                                                                                                                                                                                            /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476